Mr. Justice Stone, dissenting: I am unable to concur in the views expressed in the foregoing opinion. The right of Mrs. Gridley to the sum of $450 alimony for the six months ending January 1, 1918, without regard to any other question involved in the case, had been adjudicated, first by her divorce decree entered October 18, 1902, which was a final decree; again specifically awarded to her in Gridley v. Wood, 215 Ill. App. 473, where the question was directly raised by Wood and as expressly decided, and no attempt to review the decision of the Appellate Court was sought by him. This same amount for the same period of time was again adjudged to her by the Appellate Court in Bell v. Wood, 215 Ill. App. 658, where it was held that this question was res judicata under the decision of that court in Gridley v. Wood, supra. In that case Wood applied to this court for a writ of certiorari, assigning as error that the Appellate Court erred in holding that the decision in Gridley v. Wood, supra, was res judicata and that the circuit court erred in decreeing this alimony to Mrs. Gridley. This petition for certiorari was denied, thus again settling her right to this sum of $450. Where a judgment has been rendered by a reviewing court reversing the decree and remanding the cause for further proceedings in accordance with the views in the opinion rendered, the judgment of such reviewing court is the final judgment so far as the questions decided in the opinion are concerned. (People v. Clark, 300 Ill. 583; Chicago Theological Seminary v. People, 189 id. 439; People v. Chicago Theological Seminary, 174 id. 177.) When an amount is decreed to be due to a party and such decree is clearly res judicata, so that no further appeal or writ of error lies, the acceptance of the amount so awarded does no injury to the opposite party, deprives him of no right of appeal or writ of error and in nowise affects him upon reversal. Such acceptance, therefore, does not release the errors assigned on the decree. This is recognized in Trapp v. Off, 194 Ill. 287, citing Thomas v. Negus, 2 Gilm. 700, where it was held that to prevent a release of errors one who has sought a review of a decree should refrain from doing any act which changes the situation or impairs the rights of the parties in event of its reversal, and that the parties, if the decree be reversed, ought to be restored to the position they occupied before it was rendered. This rule is recognized by other authorities and is the basis of numerous decisions on this matter. (Beardsley v. Smith, 139 Ill. 290; Raines v. Dumont, 130 U. S. 354; 29 L. R. A. (N. S.) 37, note.) In accepting the sum of $450 Mrs. Gridley did no act which would change or affect the rights of Wood in event of a reversal of the decree complained of by her. The adjudication as to the $450 alimony had been repeatedly had. It was as water that had gone over the dam. Nothing that might be done by any of the parties to the lawsuit could change her rights pertaining to it. Her acceptance of the $450 three times finally decreed to her was not a release of errors, and her demurrer to the plea of release of errors was properly sustained by the Appellate Court.